


Exhibit 10
CONFORMED COPY

AMENDMENT NO. 2, dated as of May 7, 2002 (the "Amendment") to the CREDIT
AGREEMENT (the "Credit Agreement"), dated as of June 21, 1999, among
BLOCKBUSTER INC., a Delaware corporation (the "Borrower"), the Bank parties
thereto from time to time, CITIBANK, N.A., as the Administrative Agent, THE BANK
OF NEW YORK, as the Documentation Agent, THE BANK OF AMERICA NT&SA, as a
Syndication Agent and CHASE SECURITIES INC., as a Syndication Agent.

WITNESSETH:

WHEREAS, the parties who have heretofore entered into the Credit Agreement now
desire to amend Section 10.8 of the Credit Agreement to permit the Borrower to
purchase shares of its common stock;

WHEREAS, the parties now desire to reduce the Tranche A Loan Commitments of the
Banks.

NOW THEREFORE, the parties hereto agree as follows:

SECTION 1.    Amendment.    Section 10.8 of the Credit Agreement is hereby
amended to read in its entirety as follows:

10.8.    Dividends and Purchase of Stock.    The Borrower shall not declare any
dividends (other than dividends payable in common stock of the Borrower) on any
shares of any class of its common stock, or apply any of its property or assets
to the purchase, redemption or other retirement of, or set apart any sum for the
payment of any dividends on, or for the purchase, redemption or other retirement
of, or make any other distribution by reduction of common stock or otherwise in
respect of, any shares of any class of common stock of the Borrower, or permit
any Subsidiary so to do, or permit any Subsidiary to purchase or acquire any
shares of any class of common stock of the Borrower, except for

(i)    amounts applied to the payment of quarterly ordinary common stock
dividends that on an annualized basis do not exceed an aggregate of $90 million
in the first four Fiscal Quarters following any initial public issuance of its
common stock, $115 million for the next following four Fiscal Quarters,
$130 million for the next following four Fiscal Quarters, $145 million for the
next following four Fiscal Quarters and $160 million for the next following four
Fiscal Quarters; provided, however, that the Borrower shall not pay any such
dividends if there then exists, or the payment thereof should cause, a breach in
the financial covenants set forth in Article VIII; and

(ii)    amounts applied to the purchase of its common stock that do not exceed
an aggregate of $100 million; provided that, any amounts so applied shall
correspondingly reduce the remaining amounts permitted by this section to be
applied to the payment of ordinary common stock dividends during the four fiscal
quarter period in which the purchase occurs or, if such remaining amount is less
than the purchase amount, to further reduce the amount available for the payment
of ordinary common stock dividends in the next immediately succeeding four
fiscal quarter period by the amount of any excess.

SECTION 2.    Reduction of Tranche A Loan Commitments.    Pursuant to
Section 2.3 of the Credit Agreement, the Borrower hereby requests and the Banks
hereby agree that upon effectiveness of the Amendment, the Tranche A Loan
Commitments of the Banks shall be permanently reduced ratably in the amount of
$100,000,000.

SECTION 3.    Effectiveness.    Following the execution of counterparts hereof
by the Borrower and the Majority Banks, this Amendment will be effective as of
May 7, 2002.

SECTION 4.    Representations and Warranties.    The Borrower hereby represents
and warrants that as of the date hereof (i) the representations and warranties
contained in Article VII of the Credit Agreement (other than those stated to be
made as of a particular date) are true and correct in all material respects on
and as of the date hereof as though made on the date hereof, and (ii) no Default
or Event of Default shall exist or be continuing under the Credit Agreement.

--------------------------------------------------------------------------------

SECTION 5.    Miscellaneous.    (a) Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.

(b)    Except as amended hereby, all of the terms of the Credit Agreement shall
remain and continue in full force and effect and are hereby confirmed in all
respects.

(c)    This Amendment shall be a Loan Document for the purposes of the Credit
Agreement.

(d)    This Amendment may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto were
upon the same instrument. Delivery of an executed counterpart of a signature
page of this Amendment by telecopier shall be effective as delivery of a
manually executed counterpart of this Amendment.

(e)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

    BLOCKBUSTER INC. as Borrower
 
 
By:
 
/s/  RICHARD MCDOWELL      

--------------------------------------------------------------------------------

Name: Richard McDowell
Title: Senior Vice President, Treasurer
 
 
CITIBANK, N.A., as Administrative Agent
 
 
By:
 
/s/  ELIZABETH H. MINNELLA      

--------------------------------------------------------------------------------

Name: Elizabeth H. Minnella
Title: Director

--------------------------------------------------------------------------------
